DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 2016/0057420 A1) in view of Li et al. (US 2018/0316929 A1) for the same reason as the last office action dated 10/4/21.

Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pang  and Li  in view of Yang et al. (US 2013/0315313 A1) for the same reason as the last office action dated 10/4/21.

Response to Amendment
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive. Applicant argued that Pang does not disclose "at least two candidate motion vectors pointing to positions in a reference picture and forming a search space," because “Pang, at most, discloses derivation of a single TMVP for a current block based on the co-located block”. The Examiner respectfully disagrees for two reasons. First reason, Pang item 202-206 shows two candidate motion vectors pointing to positions in a reference picture and forming a search space are determined (see pixel candidate motion vector in 204 and sub-pixel candidate motion vector in 206 in fig. 6). Another interpretation of the argued limitation is fig. 6 represent one instance of determining candidate motion vector among multiple instances (see ¶ [0143] showing “determining a motion vector for a block of a video picture” involves obtaining “at least two candidate motion vectors pointing to positions in a reference picture and forming a search space”, then selecting the closest (minimum difference among all the motion vector candidates) using the sum of absolute difference (SAD) of the at least two candidate motion vector). It is recommended that Applicant amend the claims to clarify if the argued limitation of “at least two candidate motion vector” is only for integer pixel or one instance of processing candidate motion vectors in a search window or maybe something else that is not interpreted by the Examiner to overcome Pang reference. 
Applicant further argued that “there is no teaching or motivation to combine the references in the manner suggested by the Office” because “Applicant submits that there is no operable way to apply the refinement shown in Equation (18) of Li to the TMVP of Pang used to determine the predictive block because the refinement is based on a ratio of temporal distance of the two reference pictures to the current picture as well as the gradient information. Thus, the refinement disclosed in Li would be inoperable when combined with the method steps 200-208 of Pang as applied to a single TMVP”. The Examiner respectfully disagrees. Applicant argument is based on “a single TMVP” but this is not the case (see above rebuttal). Applying Li does not destroy the teaching of Pang because Pang disclosure is about determining bilateral matching of motion vectors with SAD (e.g. see ¶ [0143]) and Li disclosure is improving efficiency by using bilateral template matching (e.g. see ¶ [0161]-[0162]). Incorporating the teaching of Li does not destroy the teaching of Pang but improves the efficiency motion vector determination. Therefore, the Examiner maintains all limitations are met.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Sekiguchi et al. (US 2006/0133508 A1), discloses vector rounding.
2.	Moore (US 2008/0253457 A1), discloses determining motion vector with rate distortion optimization.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571) 270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485